       Case 6:21-cv-00224-ADA-JCM Document 1 Filed 03/08/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

LOLIZ, LLC                                       §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §   Civil Action No. _________________
                                                                       6:21-cv-224
                                                 §
COLONY INSURANCE COMPANY                         §
                                                 §
       Defendant.                                §

                                    NOTICE OF REMOVAL

       Defendant Colony Insurance Company (CIC) files this Notice of Removal, and, in support,

respectfully shows the following:

I.     THE COURT HAS DIVERSITY JURISDICTION

       Plaintiff filed this lawsuit on March 20, 2020, in McLennan County, Texas against

Defendant CIC, styled as Loliz, LLC v. Colony Insurance Company, Cause No. 2020-1030-5, in

the 414th Judicial District Court, McLennan County, Texas. This lawsuit involves an insurance

claim Plaintiff submitted to CIC. CIC now removes this action on the basis of diversity jurisdiction

because the Parties are diverse, and the amount in controversy exceeds $75,000.

       A. The Plaintiffs and CIC are Diverse

       Removal is proper under 28 U.S.C. Section 1446(a)(1) because there is complete diversity

of citizenship between Plaintiff and CIC, the sole Defendant. For purposes of diversity of

citizenship, LoLiz, LLC is a citizen of the State of Texas, it is a limited liability company whose

members are all natural persons who are domiciled in Texas. Newman-Green, Inc. v. Alfonzo-

Larrain, 490 U.S. 826, 828 (1989) (holding a natural person is citizen of state in which she

domiciles). CIC is a citizen of the Commonwealth of Virginia, being an insurance company formed




NOTICE OF REMOVAL                                                                           PAGE 1
       Case 6:21-cv-00224-ADA-JCM Document 1 Filed 03/08/21 Page 2 of 4




pursuant to Virginia law with its principal place of business in Virginia. See Hertz Corp. v. Friend,

559 U.S. 77, 80 (2010) (holding corporations are a citizen of the state in which they are

incorporated and in the state in which their principal place of business is located). Based on the

foregoing, Plaintiff and CIC are completely diverse within the meaning of Section 1332(a).

       B. The Amount in Controversy Exceeds $75,000

       Plaintiff seek monetary relief greater than $100,000. See Ex. 1, ¶1 (Orig. Pet.). Therefore,

the amount in controversy exceeds the $75,000 threshold required to invoke diversity jurisdiction.

28 U.S.C. Section 1332(a); see St. Paul Reins. Co., Ltd. v. Greenberg, 134 F.3d 1250, 1253 (5th

Cir. 1998) (noting the district court examines the complaint to determine whether it is facially

apparent that the claim exceeds the jurisdictional minimum); see also KVOS, Inc. v. Associated

Press, 299 U.S. 269, 277 (1936) (holding allegation in pleading is sufficient to establish amount

in controversy).

II.    VENUE IS PROPER

       Venue is proper in this District and Division under 28 U.S.C. Sections 124(d)(2), 1441(a),

and 1446(a) because the Western District of Texas, Waco Division encompasses McLennan

County, Texas, and is “the district and division embracing the place where such action is pending.”

III.   REMOVAL IS TIMELY

       This matter was filed on March 20, 2020. To date, Defendant has not been properly served

with Plaintiff’s Original Petition; therefore, the removal period has not yet begun to run, and the

case remains removeable. Thompson v. Deutsche Bank Nat’l Trust Co., 775 F.3d 298, 306 (5th

Cir. 2014). Further, removal based on diversity of citizenship is not being sought more than one

year after commencement of the action. Id. at 303 (citing 28 U.S.C. Section 1332).




NOTICE OF REMOVAL                                                                           PAGE 2
       Case 6:21-cv-00224-ADA-JCM Document 1 Filed 03/08/21 Page 3 of 4




       After initiating this lawsuit, Plaintiff attempted to serve CIC by certified mail to

Corporation Service Company (CSC), which is not CIC’s registered agent for service. Ex. 2, Decl.

of Austin King; see also Ex. 3 (Return of Service). After being served with process for CIC, CSC

sent a letter to Plaintiff’s counsel indicating that it was not CIC’s registered agent. Ex. 4. Thus,

Plaintiff’s counsel is aware that he has not served CIC.

       The 30-day deadline to remove the case begins on the date that CIC is formally served with

process. Thompson, 775 F.3d at 303 (“. . . a defendant's right to removal runs from the date on

which it is formally served with process.”). CIC has no obligation to appear in court or defend an

action before it is formally served with process directing it to appear before that forum. Id.

Therefore, this Notice of Removal is timely pursuant to Section 1446(b)(1) because CIC has not

been properly served. Id. at 306.

IV.    THE REMOVAL IS PROCEDURALLY CORRECT

       Pursuant to 28 U.S.C. Section 1446(a), Plaintiff’s Original Petition is attached hereto as

Exhibit 1. There are no copies of process to provide as Defendant has not been served. No orders

have been served on CIC. Pursuant to 28 U.S.C. Section 1446(d), promptly after CIC files this

Notice of Removal, written notice of the filing will be served on Plaintiffs, and a true copy of this

Notice of Removal will be filed with the Clerk of the McLennan County District Court, the state

court from which this action was removed.

V.     PRAYER

       This Court has jurisdiction over this action pursuant to 28 U.S.C. Section 1332(a), and the

matter was removed in accordance with section 28 U.S.C. Section 1446. Accordingly, CIC

respectfully prays that the United States District Court for the Western District of Texas, Waco




NOTICE OF REMOVAL                                                                            PAGE 3
          Case 6:21-cv-00224-ADA-JCM Document 1 Filed 03/08/21 Page 4 of 4




Division, file the Notice of Removal, assume jurisdiction of this lawsuit, and issue all such further

orders and processes as may be necessary.



                                               Respectfully submitted,


                                               /s/ Stephen A. Melendi
                                               Stephen A. Melendi
                                               Texas Bar No. 24041468
                                               stephenm@tbmmlaw.com
                                               Matthew Rigney
                                               Texas Bar No. 24068636
                                               mattr@tbmmlaw.com
                                               Tollefson Bradley Mitchell & Melendi, LLP
                                               2811 McKinney Avenue, Suite 250
                                               Dallas, Texas 75204
                                               Telephone:     214-665-0100
                                               Facsimile:     214-665-0199
                                               ATTORNEYS FOR COLONY INSURANCE
                                               COMPANY



                                  CERTIFICATE OF SERVICE


          I hereby certify that on March 8, 2021, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which will electronically send notification to all counsel of

record.

                                               /s/ Stephen A. Melendi
                                               Stephen A. Melendi




NOTICE OF REMOVAL                                                                            PAGE 4
